DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 20 (see Remarks pages 8-11 filed on 02/16/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Minami et al (US 2017/0371729) discloses information processing device includes: an acquisition unit configured to acquire a determination result of a state of a user, who has given a transmission job execution instruction, determined based on biological information of the user; and a job control unit configured to control an execution of the transmission job according to the user state determination result, wherein when it is determined that the user is in an off-normal state, the job control unit executes a confirmation request process to request the user to make a confirmation related to the transmission job, (Para 0036-0237). However, Minami et al does not disclose in the affirmative, “processor is configured to acquire biological information on a user while an operation related to a process is performed, determine whether the user is in a peaceful psychological state based on the acquired biological information, in response to determining that the user is in the peaceful psychological state, display a setting screen for the user to change a first setting for the process and in response to determining that the user is not in the peaceful psychological state, not display the setting screen for the user to change the first setting for the process.”
Further, the next closest prior art Edwards et al (US 2020/0344508) discloses scene according to the ambiance selection and providing the video scene to a display device for presentation at a location proximate to a user. Sensory input obtained from the location proximate to the user is monitored and the video scene is modified according to the sensory input to obtain a modified video scene. The modified video scene is forwarded to the display device for presentation by the display device. Other embodiments are disclosed, (Para 0015-0149). However, Edwards et al does not disclose in the affirmative, “processor is configured to acquire biological information on a user while an operation related to a process is performed, determine whether the user is in a peaceful psychological state based on the acquired biological information, in response to determining that the user is in the peaceful psychological state, display a setting screen for the user to change a first setting for the process and in response to determining that the user is not in the peaceful psychological state, not display the setting screen for the user to change the first setting for the process.”
Finally, the next closest prior art Pautsch et al (US 2020/0205748) discloses detecting patient motion during a diagnostic scan. In one example, a method for a medical imaging system includes obtaining output from one or more patient monitoring devices configured to monitor a patient before and during a diagnostic scan executed with the medical imaging system, receiving a request to initiate the diagnostic scan, “processor is configured to acquire biological information on a user while an operation related to a process is performed, determine whether the user is in a peaceful psychological state based on the acquired biological information, in response to determining that the user is in the peaceful psychological state, display a setting screen for the user to change a first setting for the process and in response to determining that the user is not in the peaceful psychological state, not display the setting screen for the user to change the first setting for the process.”
Therefore, the prior arts Minami et al, Edwards et al and Pautsch et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “processor is configured to acquire biological information on a user while an operation related to a process is performed, determine whether the user is in a peaceful psychological state based on the acquired biological information, in response to determining that the user is in the peaceful psychological state, display a setting screen for the user to change a first setting for the process and in response to determining that the user is not in the peaceful psychological state, not display the setting screen for the user to change the first setting for the process.”

 “acquiring biological information on a user while an operation related to a process is performed, determining whether the user is in a peaceful psychological state based on the acquired biological information, in response to determining that the user is in the peaceful psychological state, displaying a setting screen for the user to change a setting for the process and in response to determining that the user is not in the peaceful psychological state, not displaying the setting screen for the user to change the setting for the process.”
Further, the next closest prior art Edwards et al (US 2020/0344508) discloses scene according to the ambiance selection and providing the video scene to a display device for presentation at a location proximate to a user. Sensory input obtained from the location proximate to the user is monitored and the video scene is modified according to the sensory input to obtain a modified video scene. The modified video scene is forwarded to the display device for presentation by the display device. Other embodiments are disclosed, (Para 0015-0149). However, Edwards et al does not “acquiring biological information on a user while an operation related to a process is performed, determining whether the user is in a peaceful psychological state based on the acquired biological information, in response to determining that the user is in the peaceful psychological state, displaying a setting screen for the user to change a setting for the process and in response to determining that the user is not in the peaceful psychological state, not displaying the setting screen for the user to change the setting for the process.”
Finally, the next closest prior art Pautsch et al (US 2020/0205748) discloses detecting patient motion during a diagnostic scan. In one example, a method for a medical imaging system includes obtaining output from one or more patient monitoring devices configured to monitor a patient before and during a diagnostic scan executed with the medical imaging system, receiving a request to initiate the diagnostic scan, tracking patient motion based on the output from the one or more patient monitoring devices, and initiating the diagnostic scan responsive to patient motion being below a threshold level, (Para 0013-0089). However, Pautsch et al does not disclose in the affirmative, “acquiring biological information on a user while an operation related to a process is performed, determining whether the user is in a peaceful psychological state based on the acquired biological information, in response to determining that the user is in the peaceful psychological state, displaying a setting screen for the user to change a setting for the process and in response to determining that the user is not in the peaceful psychological state, not displaying the setting screen for the user to change the setting for the process.”
 “acquiring biological information on a user while an operation related to a process is performed, determining whether the user is in a peaceful psychological state based on the acquired biological information, in response to determining that the user is in the peaceful psychological state, displaying a setting screen for the user to change a setting for the process and in response to determining that the user is not in the peaceful psychological state, not displaying the setting screen for the user to change the setting for the process.”

Dependent claims 2-19 are allowed because of their dependency to claims 1 and 20 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677